DETAILED ACTION
This office action is in response to the RCE filed October 26, 2020 in which claims 30-32 and 46-53 are presented for examination and claims 1-29 and 33-45 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2020 has been entered.
 
Response to Arguments
Applicant’s First Argument:  Objection to the specification and drawings should be withdrawn in view of current amendments to the specification and claims.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  While Examiner acknowledges that current amendments to the specification and claims overcome the prior objection to the drawings, they fail to address the objection to the specification for lack of antecedent basis for claim limitations as cited in the prior office action 

Applicant’s Second Argument:  Rejection of claims 30-32 under 35 USC 112(a) should be withdrawn in view of current amendments to claim 30.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Third Argument:  Rejection of claims 30-32 under 35 USC 112(b) should be withdrawn in view of current amendments to claim 30.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner respectfully notes that although current amendments to claim 30 overcome the bases of rejection under 35 USC 112(b) as detailed in the prior office action, claims 30-32 are rejection under 35 USC 112(b) on updated bases (see rejection, below).  The rejection is maintained.

Applicant’s Fourth Argument:  Rejection of the claims under 35 USC 103 should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opposed first and second ends” of the anchor point retainer strip as recited in claim 49 and “a connector,” as recited in claim 52 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification should be amended to provide proper antecedent basis for all claim limitations including “said tool securing lanyard anchor … remains exposed,” as recited in claims 30 and 49, “a pull tab being sewn into said cuff … such that it remains exposed,” as recited in claim 46, “the anchor point retainer strip has first and second ends .

Claim Objections
Claims 30 and 49 are objected to because of the following minor informalities:  Claims 30 and 49 each recite “a fingers section, a palm, back of glove, and a tightenable cuff.”  However, for further clarity, Examiner respectfully suggests that these limitations be amended to recite “a fingers section, a palm, a back of glove, and a tightenable cuff.”
Claim 46 is objected to because of the following minor informalities:  Claim 46 recites contains the typographical error “back of palm,” where it is believed Applicant intended “back of glove.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 49 recites the limitation “the anchor point retainer strip … and said second end is stitched underneath and physically covered by a guard.”  This limitation constitutes new matter because it was not present in the disclosure as originally filed.
Claim 49 recites the limitations “said tool securing lanyard anchor,” “the anchor,” and “an anchor point retainer strip.”  Claim 52, which depends from claim 49, recites “a connector.”  The relationship between these four limitations is not clear based on the instant disclosure.  For example, what is the difference between “the anchor” and “the connector?”  Is “said tool securing lanyard anchor” a term used to designate some combination of the other three limitations?  Examiner notes that the instant specification does not recite “a connector.”  Claim 53 recites “said connector comprises a D-ring.”  The instant specification recites that “the anchor point may comprise a ring,” and “the ring may comprise a D-ring” (see paras. 13-14).  Examiner respectfully suggests that all claims be amended to recite terminology consistent with the specification and also to use consistent terminology in all of the claims.  Examiner further respectfully suggests that Applicant file remarks that clearly, unambiguously, and in as much detail as possible map each of the independent claims to the disclosed embodiment to which it is directed. 
Dependent claims are rejected at least for depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-32 and 46-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation “said anchor” on line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation “said cuff” on line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation “a tool securing lanyard anchor secured by said tightenable cuff.”  This limitation is indefinite because it is unclear what structure(s) is being claimed by the tool securing lanyard anchor being secured “by” the tightenable cuff.  For example, does the tightenable cuff includes structure(s) that serve to secure the tool securing lanyard anchor directly to the tightenable cuff or does the word “by” indicate that the tool securing lanyard anchor is secured adjacent to the tightenable cuff?  Claim 30 then recites “said anchor comprises a material loop, said material loop is sewn together and sewn into said cuff,” and “said tool securing lanyard is mounted to said back of glove between said fingers section and said tightenable cuff such that it remains exposed.”  The meaning of the limitation “said material loop is sewn together,” is not understood.  For example, is this limitation indicating that the material loop is formed by sewing opposite ends of the material loop together or are ends of the material loop being separately sewn into the back of glove at different locations to form the material loop?  Additionally, it is unclear how the material loop which forms a portion of said tool securing lanyard anchor is “sewn into said cuff,” while the tool securing lanyard anchor is mounted to said back of glove between said fingers and said tightenable cuff.”  For purposes of 
Claim 31 recites the limitation “said cuff.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation “said cuff.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation “said tightenable cuff is split and said band fastens across said split thereof.”  This limitation is indefinite because it is unclear at least because it is unclear why the word “thereof” is included at the end.  For purposes of examination, this limitation will be interpreted as “said tightenable cuff further comprises a split, and wherein said band fastens across said split.”
Claim 46 recites the limitation “a tool securing lanyard anchor secured by said tightenable cuff.”  This limitation is indefinite because it is unclear what structure(s) is being claimed by the tool securing lanyard anchor being secured “by” the tightenable cuff.  For example, does the tightenable cuff includes structure(s) that serve to secure the tool securing lanyard anchor directly to the tightenable cuff or does the word “by” indicate that the tool securing lanyard anchor is secured adjacent to the tightenable cuff?  For purposes of examination, this limitation will be interpreted as “a tool securing lanyard anchor secured to said tightenable cuff.”
Claim 46 recites the limitation “the said cuff” on line 5 and “said cuff” on line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation “said anchor” on line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 49 recites the limitation “said tool securing lanyard” on line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation “the anchor” on line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation “the cuff” on line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitations “said tool securing lanyard anchor,” “the anchor,” and “an anchor point retainer strip.”  Claim 52, which depends from claim 49, further recites “a connector.”  The relationship of these four limitations is not understood.  Claim 53 recites that “the connector comprises a D-ring.”  It is unclear from the instant disclosure whether these four 
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 30-32 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over US Pub No. 2010/0222189 Washington in view of US Pub No. 2013/0283498 Hewitt et al. (Hewitt) and in further view of US Pub No. 2008/0229534 Vossoughi et al. (Vossoughi).
Regarding claim 30, Washington discloses a glove for elevated tool securement (8 of Figs. 1A-1B; paras. 0032-0034), said glove comprising:
a fingers section (12), a palm (see Fig. 1B), a back of glove (see Fig. 1A), and a tightenable cuff (14);
a tool securing lanyard anchor (20) secured to said tightenable cuff (see Figs. 1A; paras. 0032-0033), said tool securing lanyard anchor comprises a material loop (22), and 
said material loop is secured to said back of glove (see Fig. 1A; paras. 0032-0034),
said tool securing lanyard anchor is mounted to said back of glove between said fingers section and said tightenable cuff such that is remains exposed (see Fig. 1A; paras. 0032-0034).
Although it is believed that cuff 14 of Washington is tightenable, Washington does not expressly disclose that cuff 14 is tightenable.
However, Hewitt teaches a glove (10) including a tightenable cuff (see Figs. 1-2) (paras. 0019-0021).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the glove of Washington to include a tightenable cuff as taught by Hewitt because Hewitt teaches that this configuration is known in the art and comfortable to wear and can more securely fit the wearer’s hand such that the glove can be used more effectively (e.g. by providing better grapping capabilities, etc.) (para. 0021).

However, Vossoughi teaches a glove (100) including a material loop (41) secured to the glove via sewing (para. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the glove of Washington coupled with Hewitt to have the material loop attached to the glove via sewing as taught by Vossoughi because Vossoughi teaches that this configuration is known in the art.  It would further have been obvious that sewing is a well-known and conventional method for attaching various glove structures to one another and that sewing is an inexpensive and secure manner of attaching various glove structures to one another.
Regarding the limitations “a glove for elevated tool securement” and “a tool securing lanyard anchor,” Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the structure is capable of performing the intended use, then it meets the claim.  In the instant case, the modified glove of Washington includes all the structures as recited in claim 30.  And since the glove of the combined references meets all the structural limitations, it would be capable of performing these functions.

Regarding claim 31, the modified invention of Washington (i.e. Washington in view of Hewitt and Vossoughi as detailed above) further teaches a glove wherein said tightenable cuff comprises a releasably fastenable adjustment band for tightening said tightenable cuff (see Figs. 1-2 of Hewitt; paras. 0019-0021 of Hewitt).

Regarding claim 32, the modified invention of Washington (i.e. Washington in view of Hewitt and Vossoughi as detailed above) further teaches a glove wherein said tightenable cuff wherein said tightenable cuff is split (38 of Hewitt) and said band fastens across said split thereof (see Figs. 1-2 of Hewitt; paras. 0019-0021 of Hewitt).

Claims 46-48 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Washington in view of Hewitt and in further view of USPN 7,305,718 Avallone.
Regarding claim 46, Washington discloses a glove for elevated tool securement (8 of Figs. 1A-1B; paras. 0032-0034), said glove comprising:
a fingers section (12), a palm (see Fig. 1B), a back of glove (see Fig. 1A), and a tightenable cuff (14);
a tool securing lanyard anchor (20) secured to said tightenable cuff (see Fig. 1A; paras. 0032-0034),
said tool securing lanyard anchor comprises a pull tab (24) having a loop formed in a first end thereof, a second opposite end of the pull tab secured to said tightenable cuff at said back of glove between said fingers section and said tightenable cuff such that it remains exposed (see Fig. 1A; paras. 0032-0034).
Although it is believed that cuff 14 of Washington is tightenable, Washington does not expressly disclose that cuff 14 is tightenable.
However, Hewitt teaches a glove (10) including a tightenable cuff (see Figs. 1-2) (paras. 0019-0021).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the glove of Washington to include a tightenable cuff as taught by Hewitt because Hewitt teaches that this configuration is known in para. 0021).
The modified invention of Washington (i.e. Washington in view of Hewitt as detailed above) does not expressly teach a glove comprising a pull tab having a loop, said pull tab being sewn into said glove.
However, Avallone teaches a glove comprising a pull tab (12) having a loop, said pull tab being sewn into said glove (see Fig. 4; col. 4, lines 1-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the glove of Washington coupled with Hewitt to have the pull tab attached to the glove via sewing as taught by Avallone because Avalone teaches that this configuration is known in the art.  It would further have been obvious that sewing is a well-known and conventional method for attaching various glove structures to one another and that sewing is an inexpensive and secure manner of attaching various glove structures to one another.
Regarding the limitations “a glove for elevated tool securement” and “a tool securing lanyard anchor,” Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the structure is capable of performing the intended use, then it meets the claim.  In the instant case, the modified glove of Washington includes all the structures as recited in claim 46.  And since the glove of the combined references meets all the structural limitations, it would be capable of performing these functions.

Regarding claim 47, the modified invention of Washington (i.e. Washington in view of Hewitt and Avallone as detailed above) further teaches a glove wherein said pull tab comprises at least one of plastic and metal (para. 0033 of Washington).

Regarding claim 48, the modified invention of Washington (i.e. Washington in view of Hewitt and Avallone as detailed above) further teaches a glove wherein said loop extends from said cuff (see Fig. 1A of Washington; paras. 0032-0034 of Washington).

Claims 49, 52, and 53 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over the Amazon Listing for Mechanix Wear Gloves with a first available date of 2012, retrieved by Examiner on February 11, 2021 at https://www.amazon.com/dp/B005YSS0EQ/?th=1 and appended to this office action (hereafter “the Mechanix Wear Gloves”) in view of USPN 4,742,580 Phillips et al. (Phillips) and in further view of Hewitt and Vossoughi.
Regarding claim 49, the Mechanix Wear Gloves disclose a glove for elevated working tool securement, said glove comprising:
a fingers section, a palm, a back of glove, and a tightenable cuff (see the pictures of the Mechanix Wear Gloves); 
an anchor point retainer strip (see annotated picture of Mechanix Wear Gloves, below) disposed along a longitudinal axis of the glove, the anchor point retainer strip has opposed first and second ends (see annotated picture of Mechanix Wear Gloves), said first and second ends secured to the tightenable cuff at a proximal end thereof and said second end is secured underneath and physically covered by a guard formed on the back of the glove (see annotated picture of Mechanix Wear Gloves; inasmuch as currently claimed, the anchor point retainer strip is mounted to a portion of the tightenable cuff disposed on the back of the glove; Examiner respectfully notes that claim 49 recites that the guard is formed on “the back of the glove” rather than “the back of glove”).

    PNG
    media_image1.png
    913
    1233
    media_image1.png
    Greyscale

The Mechanix Wear Gloves do not disclose a tool securing lanyard anchor mounted to said back of glove between said fingers section and said tightenable cuff such that it remains exposed.
However, Phillips teaches a glove (60 of Fig. 6) comprising a tool securing lanyard anchor (84) held by an anchor point retainer strip (85) (see Fig. 6; col. 6, lines 24-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the Mechanix Wear Gloves to include a tool securing lanyard anchor as taught by Phillips because Phillips teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that a D-ring type tool securing lanyard anchor as taught by Phillips would be more 
As such, when in combination, the Mechanix Wear Gloves coupled with Phillips teach a tool securing lanyard anchor mounted to said back of glove between said fingers section and said tightenable cuff such that it remains exposed (Phillips teaches a tool securing lanyard anchor and the Mechanix Wear Gloves teaches an anchor point retainer strip to which the tool securing lanyard anchor would attach; regarding the limitation that the tool securing lanyard anchor is mounted to said back of glove between said fingers section and said tightenable cuff, the tool securing lanyard anchor would be mounted to an area of the back of glove between the fingers section and the tightenable cuff indirectly via the anchor point retainer strip; Examiner respectfully notes that claim 49 does not recite, for example, that the tool securing lanyard anchor is directly affixed to the back of glove between the fingers section and the tightenable cuff).
Although it is believed that the cuff of the Mechanix Wear Gloves is tightenable, the Mechanix Wear Gloves does not expressly disclose that the cuff is tightenable.
However, Hewitt teaches a glove (10) including a tightenable cuff (see Figs. 1-2) (paras. 0019-0021).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the glove of the Mechanix Wear Gloves to include a tightenable cuff as taught by Hewitt because Hewitt teaches that this configuration is known in the art and comfortable to wear and can more securely fit the wearer’s hand such that the glove can be used more effectively (e.g. by providing better grapping capabilities, etc.) (para. 0021).
The modified invention of the Mechanix Wear Gloves (i.e. the Mechanix Wear Gloves in view of Phillips and Hewitt as detailed above) does not expressly teach a glove wherein said material loop is attached to the back of glove via sewing.
100) including a material loop (41) secured to the glove via sewing (para. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the glove of the Mechanix Wear Gloves coupled with Phillips and Hewitt to have the material loop attached to the glove via sewing as taught by Vossoughi because Vossoughi teaches that this configuration is known in the art.  It would further have been obvious that sewing is a well-known and conventional method for attaching various glove structures to one another and that sewing is an inexpensive and secure manner of attaching various glove structures to one another.
Regarding the limitations “a glove for elevated tool securement” and “a tool securing lanyard anchor,” Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the structure is capable of performing the intended use, then it meets the claim.  In the instant case, the modified glove of the Mechanix Wear Gloves includes all the structures as recited in claim 49.  And since the glove of the combined references meets all the structural limitations, it would be capable of performing these functions.

Regarding claim 52, the modified invention of the Mechanix Wear Gloves (i.e. the Mechanix Wear Gloves in view of Phillips, Hewitt, and Vossoughi) further teach a glove wherein said connector/anchor is slidably retained by said anchor point retainer strip (see annotated picture of Mechanix Wear Gloves, Fig. 6 of Phillips, and col. 6, lines 24-33 of Phillips).

	Regarding claim 53, the modified invention of the Mechanix Wear Gloves (i.e. the Mechanix Wear Gloves in view of Phillips, Hewitt, and Vossoughi) further teach a glove wherein said connector/anchor comprises a D-ring (Fig. 6 of Phillips, and col. 6, lines 24-33 of Phillips).

Claims 50 and 51 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over the Mechanix Wear Gloves in view of Phillips, Hewitt, and Vossoughi (as applied to claim 49, above) and in further view of US Pub No. 2015/0121605 Safford.
Regarding claims 50 and 51, the modified invention of the Mechanix Wear Gloves (i.e. the Mechanix Wear Gloves in view of Phillips, Hewitt, and Vossoughi) further teaches a glove wherein said guard comprises a piece secured to the back of said glove (see annotated picture of Mechanix Wear Gloves).
The modified invention of the Mechanix Wear Gloves does not expressly teach a glove wherein the guard is a rubber bumper stitched to the back of said glove.
However, Safford teaches a glove comprising a guard that is a rubber bumper (42) stitched to the back of the glove (para. 0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified glove of the Mechanix Wear Gloves to have a guard that is a stitched rubber bumper as taught by Safford because Safford teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that stitching is a conventional and well-known method of inexpensively and securely attaching various glove components together and that a rubber bumper would provide protection and comfort for the wearer.  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732